Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 1 of 12 Page ID #:463



 1 Timothy J. Carmel, SBN 122695
   Michael M. McMahon, SBN 157556
 2 CARMEL & NACCASHA, LLP
   1908 Spring Street
 3 Paso Robles, California 93446
   Tel.: (805) 226-4148
 4 Fax: (805) 226-4147
   Email: mcmahon@carnaclaw.com
 5

 6    Attorneys for Defendant
      Cambria Community Services District
 7    (served herein as Cambria Community Water District)
 8

 9                             UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                      WESTERN DIVISION
12   MICHAEL WINDELER, KAREN                       Case No. 2:19-cv-06325-DSF(JEMx)
     WINDELER, JOY SALEMI, JEFF
13   SCHNEIDER, EDNA SCHNEIDER,                    ANSWER OF DEFENDANT CAMBRIA
     BARBARA KNIGHT, KENT                          COMMUNITY WATER DISTRICT TO
14   KNIGHT, BRUCE DEPAOLA,
     TERRI DEPAOLA,                                COMPLAINT
15
                 Plaintiffs and Petitioners,
16
                                                   Assigned to: Honorable Dale S. Fischer
     vs.
17
     CAMBRIA COMMUNITY WATER                       Complaint Filed: July 24, 2019
18   DISTRICT, COUNTY OF SAN
     LUIS OBISPO,
19
                 Defendants and Respondents.
20

21         Defendant and Respondent Cambria Community Water District (“District”)
22   hereby answers Plaintiff’s Complaint in the above entitled action as follows:
23
            1.    In response to Paragraph 1 , the District responds that sentences one and
24
     two contain no material allegations of fact requiring a response. District denies,
25
     generally and specifically, each and every remaining allegation set forth in Paragraph
26
     1.
27

28
     _________________________________________________________________________________________________

                                                   1
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 2 of 12 Page ID #:464



 1                                             PARTIES
 2          2.   In response to Paragraph 2, District lacks information and belief sufficient
 3   to enable it to admit or deny the allegations relating to the identity and residence of
 4   Plaintiffs Michael and Karen Windeler and, on that basis, denies such allegations.
 5          3.   In response to Paragraph 3, District lacks information and belief sufficient
 6   to enable it to admit or deny the allegations relating to the identity and residence of
 7   Plaintiff Joy Salerni and, on that basis, denies such allegations.
 8          4.   In response to Paragraph 4, District lacks information and belief sufficient
 9   to enable it to admit or deny the allegations relating to the identity and residence of
10   Plaintiffs Jeff and Edna Schneider and, on that basis, denies such allegations.
11          5.   In response to Paragraph 5, District lacks information and belief sufficient
12   to enable it to admit or deny the allegations relating to the identity and residence of
13   Plaintiffs Barbara and Kent Knight and, on that basis, denies such allegations.
14          6.   In response to Paragraph 6, District lacks information and belief sufficient
15   to enable it to admit or deny the allegations relating to the identity and residence of
16   Plaintiffs Bruce and Terri DePaola and, on that basis, denies such allegations.
17          7.   In response to Paragraph 7, District lacks information and belief sufficient
18   to enable it to admit or deny the allegations relating to the identity and corporate status
19   of Defendant County of San Luis Obispo (“County”) and, on that basis, denies such
20   allegations.
21          8.   In response to Paragraph 8, District admits it is a special district organized
22   and existing under the laws of the State of California.
23          9.   In response to Paragraph 9, the District responds that it contains no material
24   allegations of fact requiring a response. To the extent it is found otherwise, the District
25   denies, generally and specifically, each and every allegation set forth in said paragraph.
26          10. In response to Paragraph 10, the District responds that it contains no
27   material allegations of fact requiring a response. To the extent it is found otherwise,
28
     _________________________________________________________________________________________________

                                                   2
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 3 of 12 Page ID #:465



 1   the District denies, generally and specifically, each and every allegation set forth in
 2   said paragraph.
 3                                 JURISDICTION AND VENUE
 4          11. In response to Paragraph 11, the District states that the allegations
 5   contained therein constitute legal contentions for which no response is required. To the
 6   extent it is found otherwise, the District denies, generally and specifically, each and
 7   every allegation set forth in this paragraph.
 8          12. In response to Paragraph 12, the District admits that Defendant District is
 9   located within the Central District of California, and that the action arises out of events
10   in San Luis Obispo County, California.
11              ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
12          13. In response to Paragraph 13, the District lacks information and belief
13   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
14   basis, denies the allegations.
15          14. In response to Paragraph 14, the District lacks information and belief
16   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
17   basis, denies the allegations.
18          15. In response to Paragraph 15, the District lacks information and belief
19   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
20   basis, denies the allegations.
21          16. In response to Paragraph 16, the District lacks information and belief
22   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
23   basis, denies the allegations.
24          17. In response to Paragraph 17, the District lacks information and belief
25   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
26   basis, denies the allegations.
27          18. In response to Paragraph 18, the District admits that the Cambria
28   Community Services District was formed on December 9, 1976. As to any other
     _________________________________________________________________________________________________

                                                   3
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 4 of 12 Page ID #:466



 1   allegations in said paragraph the District lacks information and belief sufficient to
 2   enable it to admit or deny the rest of the allegations in that paragraph and, on that
 3   basis, denies the allegations.
 4          19. In response to Paragraph 19, the District lacks information and belief
 5   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 6   basis, denies the allegations.
 7          20. In response to Paragraph 20, the District denies, generally and specifically,
 8   each and every allegation set forth in said paragraph.
 9          21. In response to Paragraph 21, the District lacks information and belief
10   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
11   basis, denies the allegations.
12          22. In response to Paragraph 22, the District lacks information and belief
13   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
14   basis, denies the allegations.
15          23. In response to Paragraph 23, the District lacks information and belief
16   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
17   basis, denies the allegations.
18          24. In response to Paragraph 24, the District lacks information and belief
19   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
20   basis, denies the allegations.
21          25. In response to Paragraph 25, the District lacks information and belief
22   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
23   basis, denies the allegations.
24          26. In response to Paragraph 26, the District lacks information and belief
25   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
26   basis, denies the allegations.
27

28
     _________________________________________________________________________________________________

                                                   4
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 5 of 12 Page ID #:467



 1          27. In response to Paragraph 27, the District lacks information and belief
 2   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 3   basis, denies the allegations.
 4          28. In response to Paragraph 28, the District lacks information and belief
 5   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 6   basis, denies the allegations.
 7          29. In response to Paragraph 29, the District lacks information and belief
 8   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
 9   basis, denies the allegations.
10          30. In response to Paragraph 30, the District lacks information and belief
11   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
12   basis, denies the allegations.
13          31. In response to Paragraph 31, the District lacks information and belief
14   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
15   basis, denies the allegations.
16          32. In response to Paragraph 32, the District lacks information and belief
17   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
18   basis, denies the allegations.
19          33. In response to Paragraph 33, the District lacks information and belief
20   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
21   basis, denies the allegations.
22          34. In response to Paragraph 34, the District lacks information and belief
23   sufficient to enable it to admit or deny the allegations in that paragraph and, on that
24   basis, denies the allegations.
25          35. In response to Paragraph 35, the District responds that it contains no
26   material allegations of fact requiring a response as the allegations are purely legal
27   argument. To the extent it is found otherwise, the District denies, generally and
28   specifically, each and every allegation set forth in said paragraph.
     _________________________________________________________________________________________________

                                                   5
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 6 of 12 Page ID #:468



 1          36. In response to Paragraph 36, the District denies, generally and specifically,
 2   each and every allegation set forth in said paragraph.
 3          37. In response to Paragraph 37, District lacks information and belief sufficient
 4   to enable it to admit or deny the allegations in that paragraph and, on that basis, denies
 5   the allegations.
 6          38. In response to Paragraph 38, District lacks information and belief sufficient
 7   to enable it to admit or deny the allegations in that paragraph and, on that basis, denies
 8   the allegations.
 9          39. In response to Paragraph 39, District lacks information and belief sufficient
10   to enable it to admit or deny the allegations in that paragraph and, on that basis, denies
11   the allegations.
12          40. In response to Paragraph 40, the District denies, generally and specifically,
13   each and every allegation set forth in said paragraph.
14          41. In response to Paragraph 41, the District responds that it contains no
15   material allegations of fact requiring a response as the allegations are purely legal
16   argument. To the extent it is found otherwise, the District denies, generally and
17   specifically, each and every allegation set forth in said paragraph.
18          42. In response to Paragraph 42, the District denies, generally and specifically,
19   each and every allegation set forth in said paragraph.
20          43. In response to Paragraph 43, the District denies, generally and specifically,
21   each and every allegation set forth in said paragraph.
22                                  FIRST CAUSE OF ACTION
23     (By All Plaintiffs Against All Defendants for Violation of Civil Rights under 42
24      U.S.C. § 1983 and the Fifth Amendment for Regulatory Taking of Property)
25          44. In response to Paragraph 44, District incorporates by reference its response
26   to Paragraphs 1 through 44, inclusive, as though fully set forth herein.
27          45. In response to Paragraph 45, the District responds that it contains no
28   material allegations of fact requiring a response as the allegations are purely legal
     _________________________________________________________________________________________________

                                                   6
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 7 of 12 Page ID #:469



 1   argument. To the extent it is found otherwise, the District denies, generally and
 2   specifically, each and every allegation set forth in said paragraph.
 3          46. In response to Paragraph 46, the District responds that it contains no
 4   material allegations of fact requiring a response as the allegations are purely legal
 5   argument. To the extent it is found otherwise, the District denies, generally and
 6   specifically, each and every allegation set forth in said paragraph.
 7          47. In response to Paragraph 47, the District responds that it contains no
 8   material allegations of fact requiring a response as the allegations are purely legal
 9   argument. To the extent it is found otherwise, the District denies, generally and
10   specifically, each and every allegation set forth in said paragraph.
11          48. In response to Paragraph 48, the District responds that it contains no
12   material allegations of fact requiring a response as the allegations are purely legal
13   argument. To the extent it is found otherwise, the District denies, generally and
14   specifically, each and every allegation set forth in said paragraph.
15          49. In response to Paragraph 49, the District responds that it contains no
16   material allegations of fact requiring a response as the allegations are purely legal
17   argument. To the extent it is found otherwise, the District denies, generally and
18   specifically, each and every allegation set forth in said paragraph.
19          50. In response to Paragraph 50, the District responds that it contains no
20   material allegations of fact requiring a response as the allegations are purely legal
21   argument. To the extent it is found otherwise, the District denies, generally and
22   specifically, each and every allegation set forth in said paragraph.
23          51. In response to Paragraph 51, the District responds that it contains no
24   material allegations of fact requiring a response as the allegations are purely legal
25   argument. To the extent it is found otherwise, the District denies, generally and
26   specifically, each and every allegation set forth in said paragraph.
27          52. In response to Paragraph 52, the District responds that it contains no
28   material allegations of fact requiring a response as the allegations are purely legal
     _________________________________________________________________________________________________

                                                   7
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 8 of 12 Page ID #:470



 1   argument. To the extent it is found otherwise, the District denies, generally and
 2   specifically, each and every allegation set forth in said paragraph.
 3          53. In response to Paragraph 53, the District responds that it contains no
 4   material allegations of fact requiring a response as the allegations are purely legal
 5   argument. To the extent it is found otherwise, the District denies, generally and
 6   specifically, each and every allegation set forth in said paragraph.
 7          54. In response to Paragraph 54, the District responds that it contains no
 8   material allegations of fact requiring a response as the allegations are purely legal
 9   argument. To the extent it is found otherwise, the District denies, generally and
10   specifically, each and every allegation set forth in said paragraph.
11          55. In response to Paragraph 55, the District responds that it contains no
12   material allegations of fact requiring a response as the allegations are purely legal
13   argument. To the extent it is found otherwise, the District denies, generally and
14   specifically, each and every allegation set forth in said paragraph.
15                                SECOND CAUSE OF ACTION
16      (By Windelers Against All Defendants for Violation of Civil Rights under 42
17    U.S.C. § 1983, the Denial of Substantive Due Process Clause of the United States
18                                            Constitution)
19          56. In response to Paragraph 56, District incorporates by reference its response
20   to Paragraphs 1 through 44, inclusive, as though fully set forth herein.
21          57. In response to Paragraph 57, the District responds that it contains no
22   material allegations of fact requiring a response as the allegations are purely legal
23   argument. To the extent it is found otherwise, the District denies, generally and
24   specifically, each and every allegation set forth in said paragraph.
25          58. In response to Paragraph 58, the District responds that it contains no
26   material allegations of fact requiring a response as the allegations are purely legal
27   argument. To the extent it is found otherwise, the District denies, generally and
28   specifically, each and every allegation set forth in said paragraph.
     _________________________________________________________________________________________________

                                                   8
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 9 of 12 Page ID #:471



 1          59. In response to Paragraph 59, the District responds that it contains no
 2   material allegations of fact requiring a response as the allegations are purely legal
 3   argument. To the extent it is found otherwise, the District denies, generally and
 4   specifically, each and every allegation set forth in said paragraph
 5          60. In response to Paragraph 60, the District responds that it contains no
 6   material allegations of fact requiring a response as the allegations are purely legal
 7   argument. To the extent it is found otherwise, the District denies, generally and
 8   specifically, each and every allegation set forth in said paragraph.
 9          61. In response to Paragraphs 1 through 4 in Plaintiffs’ prayer for relief,
10   District states that the prayer for relief requires no response.
11                                  AFFIRMATIVE DEFENSES
12               By alleging the matters set forth below in these Affirmative Defenses,
13   District does not thereby contend or admit that it has the burden of proof with respect
14   to any of said matters, or that Plaintiff has stated any cause of action against District.
15   District allege separate and affirmative defenses as follows:
16          62. The Complaint and each cause of action therein do not state facts sufficient
17   to constitute a cause of action against the District.
18          63. The Complaint and the causes of action therein should be denied because
19   they are moot or not ripe for adjudication.
20          64. The Plaintiffs lack standing to bring or maintain this action.
21          65. The Complaint and each cause of action therein is barred by the applicable
22   statutes of limitations.
23          66. The Complaint and each cause of action therein is barred by the doctrine of
24   laches.
25          67. Plaintiffs have failed to exhaust their administrative remedies.
26          68. Plaintiffs have waived the claims and matters set forth in the Complaint and
27   each cause of action alleged therein.
28
     _________________________________________________________________________________________________

                                                   9
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 10 of 12 Page ID #:472



 1          69. In all matters alleged in the Complaint, the District proceeded in the manner
 2   required by law, acted on the basis of substantial evidence, took no arbitrary or
 3   capricious action, and committed no prejudicial abuse of discretion.
 4          70. Plaintiffs are disqualified from an award of attorney’s fees pursuant to
 5   California Code of Civil Procedure § 1021.5 or any other provision of law, because
 6   they have a substantial private interest in this proceeding.
 7          71. Plaintiffs’ claims set forth in the Complaint and each and every cause of
 8   action therein are barred by the doctrine of unclean hands.
 9          72. Defendant District reserves the right to assert additional affirmative
10   defenses, if and to the extent such affirmative defenses are applicable.
11                                              PRAYER
12               WHEREFORE, Defendant District pray that:
13          1.   The Complaint and the causes of action be denied with prejudice.
14          2.   Plaintiffs take nothing by its Complaint;
15          3.   Judgment be entered in favor of Defendant District and against Plaintiffs;
16          4.   Defendant District be awarded costs of suit; and
17          5.   The Court award such other relief as it considers proper.
18

19   Dated: January 10, 2020                           CARMEL & NACCASHA LLP
20

21
                                                       By: /s/ Michael M. McMahon
                                                          Michael M. McMahon
22                                                        Attorneys for Defendant
                                                           Cambria Community Services District
23

24

25

26

27

28
     _________________________________________________________________________________________________

                                                   10
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 11 of 12 Page ID #:473



 1                                         VERIFICATION
 2

 3                 I, John F. Weigold, IV, am the General Manager of the Cambria
 4   Community Services District, the defendant in the foregoing action. I have read the
 5   foregoing ANSWER OF DEFENDANT CAMBRIA COMMUNITY WATER
 6   DISTRICT TO COMPLAINT, and know the contents thereof to be true. As to those
 7   matters stated on information and belief, I believe them to be true.
 8                 I declare under penalty of perjury that the foregoing is true and correct.
 9   Dated: January ___,
                    10 2020                                       Digitally signed by John Weigold
                                                                  DN: cn=John Weigold, o, ou,
                                                                  email=jfweigold@gmail.com,
10                                                                c=US
                                                                  Date: 2020.01.10 10:59:24 -08'00'

11                                              John F. Weigold, IV
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _________________________________________________________________________________________________

                                                   11
                                          ANSWER TO COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 30 Filed 01/13/20 Page 12 of 12 Page ID #:474



 1                               PROOF OF SERVICE
                  STATE OF CALIFORNIA, COUNTY OF SAN LUIS OBISPO
 2

 3          I am employed in the County of San Luis Obispo, State of California. I am over
     the age of 18 and not a party to the within action. My business address is 1908 Spring
 4   Street, Paso Robles, California, 93446.
          January 13, 2020
 5    On XXXXXXXXXXXX2020, I served the foregoing document described as ANSWER OF
          January 10,
 6    DEFENDANT CAMBRIA COMMUNITY WATER DISTRICT TO
      COMPLAINT on the interested parties in this action as follows:
 7
           Attorney for Plaintiffs:                   Attorney for Defendant, County of
 8
           Gregory B. Beam                            San Luis Obispo:
 9         Mark D. Alpert                             Jon Ansolabehere
           Gregory Beam & Associates, Inc.            Chief Deputy County Counsel
10         23113 Plaza Pointe Drive, Suite 100        County of San Luis Obispo
11         Laguna Hills, CA 92653                     1055 Monterey Street
           Tel. (949) 598-5800                        San Luis Obispo, CA 93408
12         Fax: (949) 598-5815                        Tel: (805) 781-5400
           gbeam@beamlaw.net                          Fax: (805) 781-4221
13
           malpert@beamlaw.net                        jansolabehere@co.slo.ca.us
14

15   (X)     BY ELECTRONIC TRANSMISSION: I certify that I electronically filed the
16           foregoing with the Clerk of the Court for the United States District Court, Central
             District of California by using the CM/ECF system. I certify that all participants
17           in the case are registered CM/ECF users and that service will be accomplished by
18
             the CM/ECF system.

19
           I declare under penalty of perjury under the laws of the state of California that the
20                                               XXXXX
                                                 XXXXXXXXX
     foregoing is true and correct. Executed on January   XX2020 at Paso Robles, California.
                                                         10,
                                                 January 13, 2020
21

22
                                                        /s/ Lisa M. Perez
                                                       ________________________________
23                                                     Lisa M. Perez
24

25

26

27

28
     _________________________________________________________________________________________________

                                            PROOF OF SERVICE
